Exhibit 10.1







May 2, 2014


Via Hand Delivery


To:    Jim Flaherty


Re:    Transition Agreement


Dear Jim:


As you know, you have indicated to Cardiovascular Systems, Inc. (“CSI”) that you
plan to voluntarily resign your employment with CSI for the purpose of
retirement effective September 30, 2014. The purpose of this letter is to
confirm your and CSI’s agreement with regard to the upcoming transition and end
of your employment relationship with CSI. As used herein, the “Transition
Period” shall be the period commencing as of the date of this letter and ending
at the close of business on September 30, 2014.


Through June 30, 2014, you will remain employed in your current role of Chief
Administrative Officer under your current terms and conditions of employment.
Effective at the close of business on June 30, 2014, you will automatically be
deemed to have resigned from your position as an executive officer of CSI, but
you will remain employed by CSI. At that time, you will no longer be eligible
for CSI’s Executive Officer Severance Plan dated June 28, 2010 (the “Plan”) or
other officer benefits effective at the close of business on June 30, 2014,
instead, you will be entitled to the Severance Package summarized below.


Effective July 1, 2014, you will assume a new position of Development Director,
and your current pay and employee benefits will remain in place. For Q1FY15
(July 1, 2014 – September 30, 2014), you will be eligible to earn a quarterly
bonus based on achievement of specific transition duties and other goal
accomplishments set forth by the Company in writing to you on or about July 1,
2014. The bonus potential will be 50% of your quarterly base pay.


Your employment with CSI will end on September 30, 2014 as a result of your
voluntary resignation due to retirement. As of September 30, 2014, we will offer
you a severance package consisting of (1) 12 months base salary (gross
$295,250), (2) in lieu of COBRA coverage, executive retiree medical and dental
benefits for you and covered dependents, if applicable, through the earlier of
(a) your 65th birthday or (b) your eligibility for Medicare, and (3)
acceleration of 8,964 shares of equity awards previously granted to you that
would have vested within the 12 month period following September 30, 2014 had
you remained employed during such period (the “Severance Package”). Your receipt
of the Severance Package is conditioned upon your remaining in compliance with
any restrictive covenant agreements you have with CSI and you signing,
returning, not rescinding and complying with a full and final release of claims
agreement in favor of CSI in a form supplied by CSI. This agreement will be
provided to you on or about September 30, 2014 for your signature.



--------------------------------------------------------------------------------

Exhibit 10.1



For the period of October 1, 2014 through December 31, 2015, you agree that you
will provide consulting services to CSI as mutually agreed upon by the parties
at the rate of $150/hour; provided, however, that in no event shall such
consulting services be at a level that is twenty percent (20%) or greater than
the level of services performed by you over the 36-month period ending on
September 30, 2014.
 
Notwithstanding anything herein to the contrary, during the Transition Period,
you will remain employed on an at-will basis as provided in Section 8 of your
Employment Agreement with CSI dated January 5, 2005. If your employment is
terminated by CSI without Cause (including due to Reduction-In-Force), as those
terms are defined in the Plan, between July 1, 2014 and September 30, 2014, your
eligibility for the Severance Package will remain in effect. If your employment
is terminated with Cause (as defined in the Plan) between July 1, 2014 and
September 30, 2014, you will not be eligible for the Severance Package. If you
resign your employment between July 1, 2014 and September 30, 2014, you will not
be eligible for the Severance Package, unless otherwise agreed by CSI in
writing. If you die between July 1, 2014 and the conclusion of your receipt of
the Severance Package, the provisions of the Severance Package will be provided
to your spouse or surviving children, as applicable, unless prohibited by law.


If you agree with the terms outlined in this letter, please sign and date below,
and return to Laura Gillund by May 6, 2014. Jim, we are grateful for your years
of service to CSI and look forward to working with you during the Transition
Period. Please do not hesitate to contact me if you have any questions.


Sincerely,


/s/ David Martin
David Martin
President & Chief Executive Officer




Agreed:


/s/ James E. Flaherty         5/5/2014
James E. Flaherty                Date



